The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s response (amendments, arguments) is acknowledged.  Applicant’s arguments have been fully considered, and at least in part, found persuasive that the examiner
Had inadvertently not addressed all the method claims limitations (e.g. the method of making steps within the method of use claimed); and 
The previous Office action page 9, section 3), the examiner inadvertently meant recite the following passage, now corrected below:  Genove, para 234, Table 4 teach RADA16 (1st listed peptide) with standard N- acetyl & C- carboxyl terminus protecting groups.
The present Office action is sent non-final to address these matters, so that applicant may then respond in full to the outstanding Office action as intended.
The examiner and applicant’s representatives have engaged in extensive exchanges trying to carve out language to capture the intended and broadest scope of the invention as support may be found for. 
	Applicant’s post-filing test data and affidavit thereto have found what appears to be a critical ‘lower limit’ (at or around 75% full length RADA16 in composition), as to that which will or will not carry out the end result of forming hydrogels that function as intended.  While an important discovery and contribution to the field, since others in the field already were achieving hydrogel formation with RADA16 compositions that carried out the intended function of e.g. stopping undesirable blood flow, the latter must be presumed to have been in compositions inherently bearing 75-100% RADA16 in composition or such would not have worked (see modified rejection below in this regard).
The instantly claimed invention, after amendment is drawn to a method of use (the subject matter class claimed), which also contains method of making steps.  Similar to the scenario of a product-by-process, where the product be known the steps to get there are not given patentable weight (see e.g. MPEP 2113); here, the method of making steps have not been given patentable weight but only the end product produced thereby (e.g. RADA16; where 75-100% are full length; in a weight to volume percentage of 1%-6%) as used in the subject matter class claimed – the method of use (e.g. stopping undesirable blood flow by administration of the RADA16 product aforementioned - which naturally and instantly forms a hydrogel upon administration into an environment having the standard physiological pH of 7.0-8.5 (see applicant’s last response page 5-6 – where electrolytes are not needed to yield a hydrogel, only a pH of 7.0-8.5).
That said, even were the method of making steps given patentable weight in the method of use claimed, it is noted that the method steps are deemed routine steps (depending on the desired results) in standard peptide composition preparation (synthesizing, purifying, sterilizing).  As presently claimed, and absent further steps/elements, were these present method of making claim steps separately allowed, no one would be able to make a composition comprising even a single RADA16 peptide by simply synthesizing, purifying and sterilizing RADA16, at 1-6% weight to volume, without infringing on such.  Notwithstanding, applicant may weigh the filing of a separate continuation application directed to the method of making and present to the Office any steps and/or elements not believed to be standard/routine and arguments thereto.
The present Office action is sent non-final, though the modified rejections below be necessitated by amendment, in order to give applicant further time to weigh options as the amendments presented were based on equal efforts by the examiner and applicant to try to carve out invention scope with the intent to advance prosecution on the merits. 

The present application is a continuation of two previous parents, both of which have since been abandoned. 

Election/Restrictions – Species Elections, Withdrawn by Examiner

Claim Rejections - 35 USC § 103 – Obviousness, Modified, Per Response
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 59-62 are rejected under 35 USC 103 (a) as obvious over Sawhney (U.S. Patent Application No. 2005/0266086) in view of Genove (U.S. Patent Publication No. 2005/0181973), and further in view of Ellis-Behnke et al. (US Patent Publication No. 2005/0287186) and Ellison (US Patent Publication No. 20040204561; cited simply to show scaling of purity right near or to 100% of self-assembling peptides is art-recognized as enabled).
	Relevant to instant claims 59, 60, and 62, Sawhney teach a method of e.g. stopping fluid flow (e.g. undesirable blood flow), preventing adhesions, use as a filler, and beyond via a hydrogel formed by crosslinked proteins, wherein the undesirable blood flow is from a blood vessel (e.g. vaginal bleeding) (see e.g. abstract; pages 1-22; especially pages 1-4 and on crosslinked proteins para's 3, 74, 84, 86, 97, 130, 134, 145, 155, 164, 177 and Table 1).  Sawhney also devotes a section to defining hydrogels (para's 27-37).  In para 26, Sawhney defines that crosslinked networks similar to those instantly claimed when simply put into a hydrated state (e.g. in a composition with water/saline) are termed a hydrogel (or aquagel).  Overall, Sawhney provides a summary of the state of the art on hydrogels including those via crosslinked proteins.
	However, Sawhney does not expressly teach:
as to instant claim 59: 
1) where the hydrogel capable protein is RADA16 in full length (e.g. 100% RADA16); 
2) that RADA16 is in a 1-6% weight to volume; 
as to instant claim 61: 
3) that the RADA16 peptide has protected amino- and carboxy- termini.
	
[Edit, Addition-Method of Making & Carrying Out the Instant Invention]  Sawhney also teach standard steps employed in methods of making the same (see para 130 and 134, e.g. synthesizing and purifying a crosslinking peptide as equivalent the self-assembling peptides instantly claimed) as well as the administering step, which then carries out the in situ invention (para 80):
[0080] An embodiment of the invention involves a mixture or a process of mixing hydrophilic reactive precursor species having nucleophilic functional groups with hydrophilic reactive precursor species having electrophilic functional groups such that they form a mixture that crosslinks quickly after contact with the tissue of a patient to form a biodegradable hydrogel that coats and adheres to a tissue. This may be achieved by making reactive precursor species that crosslink quickly after mixing. Hydrophilic reactive precursor species can be dissolved in buffered water such that they provide low viscosity solutions that readily mix and flow when contacting the tissue. As they flow across the tissue, they conform to the shape of the small features of the tissue such as bumps, crevices and any deviation from molecular smoothness. If the reactive precursor species are too slow to crosslink, they will flow off the tissue and away into other portions of the body with the result that the user will be unable to localize the hydrogel on the desired tissue. Without limiting the invention to a particular theory of operation, it is believed that reactive precursor species s that crosslink appropriately quickly after contacting a tissue surface will form a three dimensional structure that is mechanically interlocked with the tissue it is in contact with. This interlocking contributes to adherence, intimate contact, and essentially continuous coverage of the coated region of the tissue.

	In regard to the latter and filling those gaps not found taught in Sawhney:
Relevant to instant claim 59’s limitation on peptide length of RADA16 (and sequence) as well as compositions comprising at least 75% of said self-associating peptides in the same class as RADA16 and the state of the art thereto:  Genove advantageously teach as to related self-assembling peptide RAD16 (with protecting groups on instantly claimed RADA16), e.g. para 32 "100% RAD16"; para 251, 2nd to last line "scaffolds composed entirely of RAD16"; and Fig. 1 on RAD16 hydrogels). Genove also teach modified RAD16/RADA16 peptides, see para 11.
Further, regarding peptide purity lower threshold (75%), while Ellis-Behnke does not expressly teach that at least 75% (e.g. 100%) of the RADA16 polypeptides are identical in length and amino acid sequence to RADA4; however, based on claims 23-24 thereof where RADA16 is the only peptide claimed, the skilled artisan would have understood that all peptides therein could be that of RADA16 (e.g. 100%).  Additionally, there is no teaching away found in Ellis-Behnke as to the latter.  Beyond Ellis-Behnke, Ellison teach optimization of purity of self-assembling peptides was standard practice in the art (see para’s below):
 [0090] This example demonstrates the synthesis of a self-assembling peptide 
having a covalently attached metal binding moiety.  A self-assembling peptide 
having the sequence AEAEAKAKAEAEAKAK (SEQ ID NO: 1) was chemically modified to include a metal binding moiety (an organic chelating ligand) via a glycine linker to the N-terminus of the peptide; see EP1272L in FIG. 3.  The EP1272L was prepared by SynPep, with the bbDTPA provided by EPIX.  The compound was synthesized on a solid support using standard methods.  HPLC purity 90%.  MS data (M+H.sup.+)/1=2092, (M+2H.sup.+)/2=1046.5, (M+3H.sup.+)/3=698. 
 
 [0092] This example demonstrates the synthesis of a self-assembling peptide 
having a covalently attached metal binding moiety and an acidic group (FIG. 3).  
EP1593L was prepared by SynPep, with the bbDTPA provided by EPIX.  The compound was synthesized on a solid support using standard methods.  HPLC purity 85%.  MS data (M+2H.sup.+)/2=1075.9, (M+3H.sup.+)/3=717.5.  

 [0094] This example demonstrates the synthesis of a self-assembling peptide 
having a covalently attached metal binding moiety and an acidic group.  EP1594L 
(FIG. 3) was prepared by SynPep, with the bbDTPA provided by EPIX.  The 
compound was synthesized on a solid support using standard methods.  HPLC 
purity 85%.  MS data (M+H.sup.+)/1=2266.9, (M+2H.sup.+)/2=1133.1, 
(M+3H.sup.+)/3=756.1. 
 
 [0096] This example demonstrates the synthesis of a self-assembling peptide 
containing a target binding moiety.  EP1595 (FIG. 7) was prepared by SynPep, 
using commercially available biotin.  The compound was synthesized on a solid 
support using standard methods.  HPLC purity 91.4%.  MS data 
(M+H.sup.+)/1=2013, (M+2H.sup.+)/2=1006.9, (M+3H.sup.+)/3=671.5, 
(M+4H.sup.+)/4=503.95. 
 
 [0097] This example demonstrates the synthesis of a self-assembling peptide 
containing a target binding moiety.  EP1596 (FIG. 7) was prepared by SynPep, 
using commercially available phenylundecanoic acid.  The compound was 
synthesized on a solid support using standard methods.  HPLC purity 98.8%.  MS 
data (M+H.sup.+)/1=1917, (M+2H.sup.+)/2=959.3, (M+3H.sup.+)/3=639.9.  EP1596 can be used to target human serum albumin (HSA). 

Thus, as for % purity, if not obvious based on Ellis-Behnke alone, Ellison’s teachings that purity was met all the way up to 98.8% (down to as far as 85% with the same self-assembling peptide), would have led such to have been obvious to the skilled artisan with more time/cost that even the extra 1.2% (to 100% purity) could have been met.

Relevant to instant claim 59’s limitation on 1-6% weight to volume of RADA16, Ellis-Behnke advantageously teach a method of promoting wound healing (e.g. neural tissue site of injury (claim 1)), by injecting into said site (claim 14), a RADA16 polypeptide composition in a concentration range of 0.5-5% weight to volume RADA16 (claims 23-24) - overlapping that instantly claimed of 1-6% weight to volume - wherein the peptides are in solution (e.g. liquid; claim 8), and maintaining in contact to promote healing (e.g. allows “regeneration”; claim 1).  

[Edit Per Outset] Relevant to instant claim 61’s limitation as to protected amino- and carboxy- termini on RADA16, Genove advantageously teach at para 234, Table 4 - RADA16 (1st listed peptide) with standard N- acetyl & C- carboxyl terminus protecting groups.

Additionally, regarding instant claim 59, where the hydrogel site having “physiologic pH” of 7-8.5, Ellis-Behnke, see e.g. pH 7.4 in para [0148] as well as para [0080] teaching dissolving such in a physiologic fluid such as CSF.   pH 7.4 falls within the art-recognized range of physiologic pH.  Additionally, nothing in Ellis-Behnke teaches away from any given pH rendering the hydrogel unstable.

Additionally, regarding instant claim 62 regarding the site being a wound, surgical, biopsy, or tumor excision are taught in e.g. para [0006] of Ellis-Behnke, including biopsy as tumor sites are art-recognized standard sites of biopsy.  Regarding the internal site being between tissues, would include between the nerve/neural tissues when injected directly into said site to reduce adhesion of the nerve/neural tissue, per claims 1 and 14 of Ellis-Behnke.  Regarding the internal site comprising an orthopedic site is taught by e.g. claims 52 and 56 and para [0200] of Ellis-Behnke, both directed to treating the orthopedic areas of intervertebral disc and any type of spinal dysfunction or damage, which both include cartilage tissue (see also para [0200] of Ellis-Behnke in this regard on cartilage repair with self-assembling hydrogels).  Regarding the internal site comprising an ophthalmic site is taught by e.g. para [0092] of Ellis-Behnke.

Thus, the instantly amended, claimed invention is deemed prima facie obvious over the teachings and suggestions of the combination of Sawhney in view of Genove, and further in view of Ellis-Behnke et al. and Ellison.

Prior Art Previously Made of Record
U.S Patent No. 9,012,404 teaches self-assembling peptide compositions that further require sucrose, not required here and thus distinguishable.
Kisiday et al. (U.S. Patent Publication No. 20020160471).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654